          Case 1:20-cv-01437-CKK Document 2 Filed 06/01/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
MOHAMED SOLTAN,                     )
                                    )            Civil Action No.: 20-cv-1437
                        Plaintiff,  )
                                    )            NOTICE OF ERRATA TO PLAINTIFF’S
                                    )            COMPLAINT PURSUANT TO TORTURE
v.                                  )            VICTIM PROTECTION ACT
                                    )
                                    )
HAZEM ABDEL AZIZ EL BEBLAWI,        )
                                    )
                        Defendant.  )            JURY TRIAL DEMANDED
____________________________________)

                                     NOTICE OF ERRATA

       Plaintiff Mohamed Soltan, by and through undersigned counsel, respectfully submits this

Notice of Errata to his Complaint pursuant to the Torture Victim Protection Act, filed on June 1,

2020, to correct an inadvertent clerical error. This errata corrects the case caption of the Complaint

as it did not include Defendant’s address. The corrected version of the Complaint’s case caption

is attached as Exhibit A.


June 1, 2020                           Respectfully submitted,

                                       /s/ Eric L. Lewis
                                       _____________________________
                                       ERIC L. LEWIS (D.C. Bar #394643)
                                       WALEED NASSAR (D.C. Bar #992659)
                                       JEFFREY D. ROBINSON (D.C. Bar #376037)
                                       LEWIS BAACH KAUFMANN MIDDLEMISS PLLC
                                       1101 New York Ave., N.W, Suite 1000
                                       Washington, D.C. 20005
                                       (202) 833‐ 8900 (voice)
                                       (202) 466‐5738 (facsimile)

                                       Counsel for Plaintiff Mohamed Soltan



                                                  1
Case 1:20-cv-01437-CKK Document 2 Filed 06/01/20 Page 2 of 3




                        EXHIBIT A
            Case 1:20-cv-01437-CKK Document 2 Filed 06/01/20 Page 3 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


____________________________________
                                            )
MOHAMED SOLTAN,                             )
2907 Bleeker St.                            )
Fairfax, VA 22031                           )   Civil Action No.:
                             Plaintiff,     )
                                            )   COMPLAINT PURSUANT TO TORTURE
v.                                          )   VICTIM PROTECTION ACT
                                            )
                                            )
HAZEM ABDEL AZIZ EL BEBLAWI,                )
1597 N. Colonial Terrace                    )
Arlington, VA 22209                         )
                         Defendant.         )   JURY TRIAL DEMANDED
                                            )


       Plaintiff Mohamed Soltan, for his complaint in the above-captioned matter, states and

alleges as follows:

                               PRELIMINARY STATEMENT

       1.      This is a civil action for compensatory and punitive damages brought by Plaintiff

Mohamed Soltan, a citizen of the United States, under the Torture Victim Protection Act

(“TVPA”), Pub. L. No. 102-256, 106 Stat. 73 (1992) (codified at, 28 U.S.C. §1350). Plaintiff is a

citizen of the United States who was almost killed, brutally wounded, imprisoned and tortured for

nearly two years in Egypt because he dared to expose to the world the Egyptian military

government’s brutal suppression and massacre of peaceful demonstrators. That suppression and

massacre, as well as Plaintiff’s imprisonment, torture and near death, were the direct results of

actions taken by the highest levels of the Egyptian government, including, significantly, by

Defendant Hazem Abdel Aziz El Beblawi, the former Egyptian Prime Minister.


                                                 1
